Exhibit 10.2

LEASE

La Jolla, Regents/Arriba

This Lease is entered into as of the 26th day of March, 2001, by and between La
Jolla Investors, a Partnership and Larry Tucker, (“Landlord”), and 1st Pacific
Bank of California, a California Corporation Trustee (“Tenant”).

WITNESSETH

1.         PREMISES.  The premises hereby leased to Tenant (the “Premises”) and
hereby hired by Tenant, are situated in the City of San Diego, County of San
Diego, State of California. The Premises are located in a shopping center (the
“Shopping Center”) and are crosshatched on the site plan of the Shopping Center
attached hereto as Exhibit “A” (the “Site Plan”). The Premises shall have a
frontage of approximately fifteen and 1/3 (15.33 ) feet (said measurement being
from center of partition to center of partition with respect to interior stores
and from center of partition to outside wall with respect to end locations), and
a depth of approximately sixty (60) feet (outside dimensions).

2.         USE.  The Premises are leased to Tenant and hired from Landlord
solely for the following use: support office in connection with a retail banking
operation. Tenant shall not use, or permit the Premises or any part thereof, to
be used for any purpose other than the use for which the Premises are hereby
leased.

3.         TERM.  The term of this Lease shall be for a period of one year five
months commencing on August 1, 2001. Should the commencement date not be the
first day of a calendar month, the term of this Lease shall be extended by the
remaining days in said month. Tenant acknowledges that the Premises are
presently occupied by another lessee and that Landlord will use its commercially
reasonable efforts to deliver the Premises to Tenant by August 1, 2001.

4.         GUARANTEED MINIMUM MONTHLY RENTAL.

(a)       Guaranteed Minimum Monthly Rental.  Tenant’s obligation to pay
Guaranteed Minimum Monthly Rental and Additional Rental, as hereinafter
provided, shall commence on September 16, 2001. Tenant shall pay to Landlord, in
advance on or before the first day of each calendar month, as Guaranteed Minimum
Monthly Rental for the Premises the sum of One Thousand Nine Hundred ($1900)
Dollars per month. Should Tenant’s obligation to pay not commence on the first
day of a calendar month, Tenant shall pay Guaranteed Minimum Monthly Rental in
advance for such fractional month prorated based upon the remaining days in said
month. All amounts shall be paid in lawful money of the United States of America
and shall be paid without deduction or offset, and without prior notice or
demand at the address designated in Article 34.

1


--------------------------------------------------------------------------------


5.         LATE CHARGE AND PROCESSING FEE.  If Tenant fails to pay the
Guaranteed Minimum Monthly Rental within seven (7) days of its due date, or
fails to make any other payment due to Landlord within ten (10) days of the due
date, Tenant shall pay to Landlord, as Additional Rental, a Late Charge equal to
five (5%) percent of the overdue amount. In the event Tenant makes payment by
check for any payment due hereunder and such check is returned by Landlord’s or
Tenant’s financial institution for any reason, the amount paid by said check
shall be past due and subject to the Late Charge, plus Tenant shall pay to
Landlord as Additional Rental a processing fee of Fifty and No/100ths ($50.00)
Dollars. Should Tenant’s check be returned for any reason by Landlord’s or
Tenant’s financial institution more than twice during any consecutive twelve
(12) month period, Landlord may thereafter, by written notice to Tenant, require
that all future payments to be made by Tenant be made by cashier’s check or
money order.

2


--------------------------------------------------------------------------------


7.         ADDITIONAL RENTAL AND IMPOUNDS.  As herein provided, in addition to
the Guaranteed Minimum Monthly Rental, Tenant is obligated to pay to Landlord
certain amounts as Additional Rental. Included as a part of Additional Rental
are the following:

B.        Real estate taxes and assessments, rental taxes and business licenses
and taxes, as set forth in Article 9.

C.        Common Area Expense, including a ten (10%) percent administrative fee,
as set forth in Article 11.

D.        Utilities and trash collection, including a ten (10%) percent
administrative fee as set forth in Article 12.

E.         Building maintenance and repair, including a ten (10%) percent
administrative fee, as set forth in Article 13.

F.         Insurance costs, including a ten (10%) percent administrative fee as
set forth in Article 14.

Rather than bill and collect the Additional Rental referred to in this Article
in arrears, Landlord may estimate the amount of said Additional Rental for a
period not more than one (1) year in advance, and collect and impound said
amount in monthly installments. On or before March 1 of each year, Landlord
shall provide to Tenant a reconciliation of Tenant’s account for the one (1)
year period ending the preceding December 31. Said reconciliation shall set
forth in reasonable detail the costs and expenses paid by Landlord, and shall
include a computation as to Tenant’s pro rata share. In the event Tenant has
overpaid its share of said costs and expenses, Landlord shall credit Tenant’s
account for the amount of the overpayment, and in the event of an underpayment,
Tenant shall pay to Landlord said underpayment within ten (10) days after
receipt of said reconciliation.

8.         PROPERTY MANAGEMENT FEE.

9.         REAL ESTATE TAXES AND RENTAL TAX.  Tenant shall pay to Landlord as
Additional Rental the annual real estate taxes and assessments levied upon the
Premises and a pro rata share of the parking and common areas of the Shopping
Center. In the event the Premises are not separately assessed, the real estate
taxes and assessments with respect to the Premises shall be determined by the
ratio that the floor area of the Premises, excluding mezzanine and basements, if
any, bears to the total floor area, excluding mezzanines and basements, of the
building or buildings which includes the Premises and for which a separate
assessment is made. In the event such separate assessment does not reflect a pro
rata share of the parking and common areas of the Shopping Center, an
appropriate adjustment shall be made by Landlord in its reasonable discretion.

The real estate taxes and assessments for the year in which this Lease commences
and ends shall be prorated. With respect to any assessment, payable in
installments, only the installment payments payable during the term of this
Lease shall be included in computing Tenant’s obligation.

The term “real estate taxes and assessments” as used herein shall be deemed to
mean all taxes imposed upon the real property and improvements constituting the
Premises or the Shopping Center, and all assessments levied against or which
encumber the Premises or the Shopping Center during the term of the Lease, but
shall not include personal income taxes, personal property taxes, inheritance
taxes or franchise taxes levied against Landlord, but not directly against the
Premises or the Shopping Center.

3


--------------------------------------------------------------------------------


Tenant shall pay to Landlord as Additional Rental any and all taxes and
impositions imposed in lieu of, or as a supplement to, real estate taxes and
assessments, all excise, privilege and other taxes, other than net income and
estate taxes, levied or assessed by any federal, state or local authority upon
the rent and other amounts payable by Tenant to Landlord hereunder, and Tenant
shall pay as Additional Rental a pro rata share of any business or license tax
imposed upon Landlord by any governmental authority which is based or measured
in whole or in part by amounts charged or received by Landlord from Tenant under
this Lease, or from Landlord’s ownership of the Premises or the Shopping Center.

The Additional Rental provided for in this Article is due ten (10) days after
Landlord’s mailing of a statement for the amount due. Landlord may estimate the
amount due, or any portion thereof, and collect and impound the amount of
Tenant’s estimated obligation as provided in Article 7.

10.       PERSONAL PROPERTY TAXES.  During the term of this Lease, Tenant shall
pay prior to delinquency all taxes assessed against and levied upon the trade
fixtures, furnishings, equipment and all other personal property of Tenant
located in the Premises, and when possible Tenant shall cause said trade
fixtures, furnishings, equipment and other personal property of Tenant to be
assessed and billed separately from the real property of Landlord. In the event
any or all of Tenant’s trade fixtures, furnishings, equipment and other personal
property shall be assessed and taxed with Landlord’s real property, Tenant shall
pay to Landlord as Additional Rental Tenant’s share of such taxes within ten
(10) days after mailing by Landlord of a statement setting forth the amount of
such taxes applicable to Tenant’s personal property.

11.       PARKING AND COMMON AREAS.  The parking and common areas of the
Shopping Center shall be available for the non-exclusive use of Tenant during
the full term of this Lease, provided that the condemnation or other taking by
any public authority, or sale in lieu of condemnation, of any or all of the
parking and common areas shall not constitute a violation of this covenant.
Landlord reserves the right to change the entrances, exits, traffic lanes and
the boundaries and locations of such parking and common areas. This Lease shall
be subordinate to any agreement of record existing as of the date of this Lease,
or to any agreement subsequently recorded, which encumbers the real property of
which the Premises are a part, which agreement provides for reciprocal easements
and restrictions pertaining to the parking and common areas, and in the event of
conflict between the provisions of such agreement and this Lease, the provisions
of said agreement shall prevail.

(a)       Landlord shall keep or cause to be kept the parking and common areas
in a neat, clean and orderly condition, properly lighted and landscaped, and
shall maintain, repair and/or replace the facilities thereof as necessary in
Landlord’s reasonable discretion. All costs incurred in connection with the
parking and common areas shall be charged to the tenants of the Shopping Center
and prorated in the manner hereinafter set forth. The phrase “costs incurred in
connection with the parking and common areas” as used herein shall be construed
to include, but not be limited to, all sums expended by Landlord in connection
with the parking and common areas for resurfacing, repaving, painting,
restriping, cleaning, sweeping, janitorial services, planting, replanting,
landscaping, electricity and other utilities, repair and replacement of lighting
standards, pylon and monument signs, directional signs and other markers and
bumpers, general maintenance and repairs, personnel to implement such services
and to police the parking and common areas, required fees or charges levied
pursuant to any governmental requirements, maintenance of common utility lines,
public liability and property damage insurance on the parking and common areas,
which shall be carried and maintained by Landlord and with limits as determined
by Landlord from time to time, plus a fee equal to ten (10%) percent of all of
said costs to Landlord for administration of the maintenance, repair and/or
replacement of the parking and common areas as hereinabove described. Said
expenses and administrative fee are herein referred to as “Common Area Expense.”

Landlord shall periodically mail to Tenant a statement, itemizing in reasonable
detail, the total Common Area Expense, and Tenant shall pay to Landlord as
Additional Rental, Tenant’s pro rata share of such cost within ten (10) days
after the mailing of said statement. Tenant’s pro rata share shall be determined
by the ratio that the number of square feet of gross floor area, excluding
mezzanine and basement, in the Premises bears to the total number of square feet
of gross floor area, excluding mezzanine

4


--------------------------------------------------------------------------------


and basement, of all buildings in the Shopping Center which have been completed
as of the commencement of the billing period. In the event Tenant’s business by
its nature results in additional debris in the parking and common areas (such as
a fast food business) Landlord may allocate additional Common Area Expense to
Tenant. Landlord may, at its option, estimate the Common Area Expense and
collect and impound from Tenant, the amount of Tenant’s pro rata share as
provided in Article 7. In the event Landlord does not own the entire Shopping
Center, Tenant’s pro rata share of the costs shall be determined by the ratio
that the number of square feet of gross floor area, excluding mezzanine and
basement in the Premises, bears to the total number of square feet of gross
floor area, excluding mezzanines and basements, of all buildings owned by
Landlord in the Shopping Center multiplied by the Common Area Expense incurred
by Landlord for the parking and common areas owned by Landlord.

(b)       Tenant, for the use and benefit of Tenant, its agents, employees,
customers, licensees and subtenants, shall have the non-exclusive right in
common with Landlord, and other present and future owners, tenants, and their
agents, employees, customers, licensees and subtenants of the Shopping Center,
to use the parking and common areas during the term of this Lease, and any
extensions thereof, for ingress and egress and automobile parking and pedestrian
movement; provided, however, Tenant and Tenant’s employees shall park their
automobiles in those areas designated by Landlord for employee parking, or at
Landlord’s written request shall park their automobiles outside of the Shopping
Center, provided all other tenants within the Shopping Center are required to do
the same.

12.       UTILITIES AND TRASH COLLECTION.  Tenant shall pay for all public
services and utilities used by Tenant or any of its subtenants, licensees or
concessionaires and shall pay all use, connection, or other fees required to be
paid as a result of Tenant’s use of the Premises. If any utility is not
separately metered, Tenant shall reimburse Landlord for Tenant’s pro rata cost
of said service, plus a ten (10%) percent administrative fee, to be determined
by the ratio that the gross floor area of the Premises, excluding mezzanine and
basement, bears to the total gross floor area of the building or buildings,
excluding mezzanine and basements for which service is provided. In the event
Tenant utilizes an inordinate amount of a utility which is not separately
metered, Tenant’s share will be appropriately adjusted. Landlord may estimate
the cost of said service and administrative fee and collect and impound Tenant’s
share of said cost as provided in Article 7.

Tenant shall, at its expense, arrange for the collection of its trash, unless
Landlord elects to provide trash collection, in which event Tenant shall
reimburse Landlord for its pro rata share of the cost of said collection plus a
ten (10%) percent administrative fee. Said pro rata share to be determined by
the ratio that the gross floor area of the Premises, excluding mezzanine and
basement, bears to the total gross floor area of the building or buildings,
excluding mezzanines and basements for which trash collection is provided. In
the event Tenant generates an inordinate amount of trash, Tenant’s share shall
be appropriately adjusted. Landlord may estimate the cost of said collection and
administrative fee and collect and impound Tenant’s share of said cost as
provided in Article 7.

13.       BUILDING MAINTENANCE AND REPAIR.  Tenant shall, except as hereinafter
provided, at all times during the term hereof, and at Tenant’s sole cost and
expense, keep, maintain and repair the Premises and each part thereof in good
and sanitary order and condition including without limitation, the maintenance
and repair of any interior walls, storefront, doors, window casements, glazing,
plumbing, pipes, electrical wiring and conduits from Tenant’s meter, and the
heating, ventilating and air conditioning system, including the maintenance of a
service contract with a reputable heating and air conditioning contractor
approved by Landlord. Tenant shall repair any damage caused to any portion of
the Premises as a result of any criminal act such as robbery, burglary or
vandalism. Tenant shall also, at its sole cost and expense, make all alterations
or improvements to the Premises necessitated as a result of the requirement of
any governmental authority. Tenant hereby waives any right which it may have to
make repairs at the expense of Landlord, and Tenant hereby waives all rights
provided for by law to make such repairs. By entering into the Premises, Tenant
shall be deemed to have accepted the Premises as being in good and sanitary
order, condition and repair, and Tenant agrees upon the expiration or earlier
termination of this Lease to surrender the Premises,

5


--------------------------------------------------------------------------------


in the same condition as when received, (with the addition of leasehold
improvements not required to be removed), reasonable use and wear thereof and
damage by fire, act of God or by the elements excepted. Tenant shall
periodically sweep and clean the sidewalks adjacent to the Premises, as needed.

Landlord shall, subject to Tenant’s reimbursement, as hereinafter provided,
maintain in good repair the exterior walls (including painting as required) and
roof of the Premises, and sidewalks adjacent thereto and shall maintain all
common utility services including the common fire sprinkler system (if any).
Tenant shall not, nor will it authorize any person to, go onto the roof of the
building of which the Premises are a part, without the prior written consent of
Landlord. Said consent will be given only upon Landlord’s satisfaction that any
repairs necessitated as a result of Tenant’s action will be made by Tenant at
Tenant’s expense, and will be made in such a manner so as not to invalidate any
guarantee relating to said roof. In no event shall Tenant, without Landlord’s
prior written consent, cut a hole in or otherwise penetrate the roof, floor or
walls of the Premises for any purpose. Landlord shall not be required to make
any repairs to the exterior walls, roof and sidewalks unless and until Tenant
has notified Landlord in writing of the need for such repairs and Landlord shall
have had a reasonable period of time thereafter to commence and complete said
repairs. Tenant shall reimburse Landlord, as Additional Rental, for Tenant’s pro
rata share of the cost of all repairs and maintenance incurred by Landlord in
accordance with this Article, plus a ten (10%) percent administrative fee, said
pro rata share to be determined by the ratio of the gross floor area, excluding
mezzanines and basements, of the Premises bears to the total gross floor area,
excluding mezzanines and basements, of the building of which the Premises are a
part. Landlord may estimate the cost of said building maintenance and repair and
administrative fee and collect and impound said amount as provided in Article 7.

14.       INSURANCE.  Landlord shall maintain fire and extended coverage
insurance throughout the term of this Lease in an amount not in excess of the
full replacement cost of the building in which the Premises are located,
together with such other insurance as may be required by Landlord’s lender,
ground lessor and/or by any governmental agency. At Landlord’s option, such
insurance may include coverage for loss of rents and/or the peril of earthquake
and flood. Tenant shall pay to Landlord, as Additional Rental, Tenant’s pro rata
share of the cost of said insurance, plus a 10% administrative fee, to be
determined by the ratio that the gross floor area of the Premises, excluding
mezzanine and basement, bears to the total gross floor area of the building or
buildings, excluding mezzanine and basement, for which such policy relates.
Landlord may estimate the cost of said insurance and collect and impound
Tenant’s share of said cost and administrative fee as provided in Article 7.

Tenant shall, for the mutual benefit of Landlord and other parties of interest
designated by Landlord (“Prior Interest Holders”), and Tenant, maintain
comprehensive - “all risk” liability insurance against claims for injury or
death to persons or damage to property occurring in, upon or about the Premises
and on any sidewalks directly adjacent to the Premises with a combined single
limit of not less than One Million ($1,000,000.00) Dollars. All such policies of
insurance shall be written by an insurance company approved by Landlord, and
shall be issued in the name of Landlord, the Prior Interest Holders and Tenant
for the mutual and joint benefit and protection of such parties, and such
policies of insurance or copies thereof shall be delivered to Landlord.

Said policy shall contain an endorsement that the coverage afforded by the
policy is for the benefit of the Landlord and shall be primary as respect to any
liability or claims arising out of the occupancy of the Premises by the Tenant,
or Tenant’s operations and any insurance carried by Landlord shall be excess and
noncontributory, and shall contain a waiver by the Tenant’s insurers of any
right to subrogation against Landlord, its agents, employees and representatives
which arises or might arise by reason of any payment under such policy or by
reason of any act or omission of Landlord, its agents, employees or
representatives.

15.       AS-IS.  The Premises shall be delivered free of debris in their as is
condition.

6


--------------------------------------------------------------------------------


16.       COMPLIANCE WITH INSURANCE REQUIREMENTS.  No use shall be made or
permitted to be made of the Premises, nor acts done, which will increase the
existing rate of insurance for the building in which the Premises are located
(once said rate is established), or cause a cancellation of any insurance policy
covering said building or any part thereof, nor shall Tenant sell or permit to
be kept, used or sold in or about the Premises any article which may be
prohibited by standard form fire insurance policies. Tenant shall, at Tenant’s
sole cost, comply with any and all requirements, pertaining to the use of the
Premises, of any insurance organization or company necessary for the maintenance
of reasonable fire and public liability insurance, covering said building and
appurtenances. In the event Tenant’s use of the Premises results in a rate
increase for the building of which the Premises are a part, Tenant shall pay, as
Additional Rental, a sum equal to the additional premium occasioned by said rate
increase, within ten (10) days after Landlord’s demand.

Tenant, if involved in food preparation and sales as a cafe, restaurant, or
similar use, and/or food takeout service, shall install, at its expense, such
improvements as are unique to said business as may be required by any
governmental authority, and shall install, at Tenant’s expense, fire protective
systems in grill, deep fry and cooking areas, and such system when installed
shall qualify for full fire protective credits allowed by the fire insurance
rating and regulatory body in whose jurisdiction the Premises are located.

17.       INDEMNIFICATION OF LANDLORD.  Tenant shall indemnify, defend and hold
Landlord and the Prior Interest Holders harmless from all claims, damages, costs
(including attorneys’ fees and court costs), judgments, and liabilities
resulting from Tenant’s use of the Premises and from all costs relating to such
claims. Landlord shall not be responsible for the loss or damage to any persons
or property resulting from theft, fire, explosion, flood, rain, roof or plumbing
leaks, or any other cause, including without limitation, any acts or omissions
of other tenants of the Shopping Center.

18.       COMPLIANCE WITH LAWS: WASTE AND NUISANCE.  Tenant shall comply with
the requirements of all governmental authorities which now, or may hereafter
have jurisdiction over the use of the Premises, and shall faithfully observe in
said use all municipal ordinances and state and federal statutes now in force or
which shall hereinafter be in force. The judgment of any court of competent
jurisdiction, or the admission of Tenant in any action or proceeding against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
such order or statute in said use, shall be conclusive of that fact as between
Landlord and Tenant.

Tenant shall not use, store or permit toxic waste or other toxic or hazardous
substances or materials on the Premises during the term of this Lease, without
the prior written consent of Landlord. The proposed use of such
chemicals/substances shall be approved, if necessary, by the local fire
department and the exterior of the Premises shall clearly set forth a label as
to the chemicals/substances located within the Premises. In the event that any
such wastes, substances or materials are hereinafter found on, under or about
the Premises as a result of Tenant’s actions, except as expressly allowed by
Landlord, Tenant shall take all necessary and appropriate actions and shall
spend all necessary sums to cause the same to be cleaned up and immediately
removed from the Premises, and Landlord shall in no event be liable or
responsible for any costs or expenses incurred in so doing. Tenant shall at all
times observe and satisfy the requirements of, and maintain the Premises in
compliance with, all federal, state and local environmental protection,
occupational, health and safety and similar laws, ordinances, restrictions,
licenses and regulations.

Tenant shall not commit, or suffer to be committed, any waste upon the Premises,
or any nuisance or other act or thing which may disturb the quiet enjoyment of
any other tenant in the Shopping Center. No noise, vibrations or odors shall be
emitted outside of the Premises as a result of any equipment installed or
utilized by Tenant within the Premises or as a result of Tenant’s use of the
Premises. Any cost of complying with this provision, such as the need for
additional insulation or sound proofing, shall be paid by Tenant.

19.       FIXTURES AND ALTERATIONS.  Tenant shall not make, or suffer to be
made, any alterations or additions to the Premises, or any part thereof, without
the prior written consent of Landlord. Any additions to the Premises, including
carpeting and wallcovering, but excluding fixtures and equipment, shall become
at once a part of the realty and belong to Landlord,

7


--------------------------------------------------------------------------------


provided, however, if requested by Landlord, Tenant shall remove any additions
to the Premises made by Tenant. Any property belonging to Tenant and left after
the termination of this Lease shall, at the option of Landlord, be deemed
abandoned. Landlord may remove and dispose of such abandoned property, without
liability to Tenant, and Tenant shall promptly reimburse Landlord for any
expense of removal and disposal, and for the repair of any damage caused by said
removal. Any alteration of or improvement to the Premises shall be in
conformance with the requirements of all governmental authorities.

Tenant agrees to fixturize the Premises, prior to opening for business, with new
fixtures comparable to other stores of similar location and nature.

20.       FREE FROM LIENS.  Tenant shall keep the Premises and the Shopping
Center free from any liens arising out of work performed, materials furnished,
or obligations incurred by Tenant. In the event a mechanic’s or materialmen’s
lien is filed against the Premises or the Shopping Center as a result of any
work performed by or through Tenant, Tenant shall promptly remove such lien
either through payment in full or through the recording of a release bond in the
statutory amount. Failure by Tenant to remove the lien to the satisfaction of
Landlord and Landlord’s title insurance company within five (5) days after
written demand therefor from Landlord shall entitle Landlord to remove the lien
as set forth in the preceding sentence, Tenant shall, within five (5) days after
written demand therefor from Landlord, reimburse Landlord for all costs and
expenses (including attorneys’ fees) incurred by Landlord in connection with the
removal of the lien.

21.       DAMAGE AND DESTRUCTION OF THE PREMISES.  In the event (a) of partial
or total destruction of the Premises or the building in which the Premises are
located which requires repairs to either the Premises or said building, or (b)
the Premises or the building in which the Premises are located are declared
unsafe or unfit for occupancy by any authorized public authority for any reason
other than Tenant’s acts, omissions, uses or occupation, which declaration
requires repairs to either the Premises or said building, Landlord shall
forthwith make said repairs, provided Tenant gives Landlord thirty (30) days
prior written notice of the necessity therefor. However, if, (i) during the last
four (4) years of the term of this Lease the building in which the Premises are
located is damaged as a result of fire or any other insured casualty to an
extent in excess of twenty-five (25%) percent of its then replacement cost
(excluding foundation[s]); or (ii) the building is so damaged at anytime by a
casualty not insured against; or (iii) fifty (50%) percent, or more, of the
total floor area of the buildings in the Shopping Center are damaged or
destroyed by any casualty, at anytime, Landlord may within thirty (30) days
following the date such damage occurs terminate this Lease by written notice to
Tenant. During the period that Landlord is making said repairs, this Lease shall
continue in full force and effect, and the Guaranteed Minimum Monthly Rental
shall be proportionately reduced based upon the extent to which the making of
such repairs shall interfere with the business carried on by Tenant in the
Premises. If Landlord elects to terminate this Lease, all rentals shall be
prorated between Landlord and Tenant as of the date of such destruction.

In respect to any partial or total destruction (including any destruction
necessary in order to make repairs required by any such declaration of any
authorized public authority) which Landlord is obligated to repair or may elect
to repair, Tenant waives any statutory right Tenant may have otherwise had to
cancel this Lease as a result of such destruction.

22.       ASSIGNMENT AND SUBLETTING.  Tenant shall not assign this Lease, or any
interest therein (including, but not limited to encumbering this Lease), and
shall not sublet the Premises or any part thereof, or any right or privilege
appurtenant thereto, or permit any other person (the agents and servants of
Tenant excepted) to occupy or use the Premises, or any portion thereof, without
first obtaining the written consent of Landlord, which consent may be withheld
if in Landlord’s sole opinion and discretion, the proposed subtenant or assignee
does not have the necessary experience or financial resources to successfully
operate the business, or if there is any proposed change in the use for which
the Premises have been leased. Landlord may condition its consent on the
requirement that any rent to be received from the proposed assignee or subtenant
in excess of the rent herein provided for will be paid to Landlord. In the event
of a sublease of a portion of the Premises, the rent payable hereunder shall be
prorated to

8


--------------------------------------------------------------------------------


the area sublet. In the event Tenant desires to assign this Lease or to sublet
the demised premises or any portion thereof, Tenant shall submit to Landlord a
request for permission to assign or sublease, setting forth the proposed
effective date; the name, address and telephone number of the proposed subtenant
or assignee; the nature of the proposed subtenant’s or assignee’s business to be
conducted in the demised premises; a current financial statement of the proposed
subtenant or assignee; and such other information as Landlord may reasonably
request. Each request by Tenant for permission to assign or sublease shall be
accompanied by a One Hundred Fifty ($150.00) Dollar payment to Landlord as
compensation for the cost of processing such request. Landlord’s approval shall
be evidenced only by its written approval and in the case of an assignment of
this Lease, the assignment shall be binding on Landlord only if executed on
Landlord’s form.

No assignment or subletting shall relieve Tenant from its liability hereunder
and Tenant shall not be released from performing any of the terms, covenants and
conditions of this Lease. Each assignee or transferee shall assume all of
Tenant’s obligations under this Lease and shall be jointly and severably liable
for the payment of the rent, and for the performance of all of the terms and
conditions of this Lease. Tenant waives notice of any default of any assignee or
sublessee and agrees that Landlord may, at its option, proceed against Tenant
without having taken action against or joined such assignee or sublessee, except
that Tenant shall have the benefit of any indulgences, waivers and extensions of
time granted to any such assignee or sublessee. Consent by Landlord to one
assignment, subletting, occupation or use by another person shall not be deemed
a consent to any subsequent assignment, subletting, occupation or use by another
person.

23.       DEFAULT.  If Tenant fails to make any payment required by the
provisions of this Lease, when due, or fails within thirty (30) days after
written notice thereof to correct any breach or default of the other covenants,
terms or conditions of this Lease, or if Tenant abandons the Premises before the
end of the term, Landlord shall have the right at any time thereafter to elect
to terminate this Lease and Tenant’s right to possession hereunder. Upon such
termination, Landlord shall have the right to recover against Tenant:

(a)       The worth at the time of award of the unpaid rent which had been
earned at the time of termination;

(b)       The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that the Tenant proves could have been reasonably
avoided;

(c)       The worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that the Tenant proves could be reasonably avoided; and

(d)       Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under the Lease or which in the ordinary course of things would be likely to
result therefrom.

The “worth at the time of award” of the amounts referred to in subparagraphs (a)
and (b) above shall be computed by allowing interest at Union Bank’s prime rate
in effect from time to time (i.e. floating), but not more than the maximum rate
allowed by law. The worth at the time of award of the amount referred to in
subparagraph (c) shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award, plus one
(1%) percent.

Such efforts as Landlord may make to mitigate the damages caused by Tenant’s
breach of this Lease shall not constitute a waiver of Landlord’s right to
recover damages against Tenant hereunder, nor shall anything herein contained
affect Landlord’s right to indemnification against Tenant for any liability
arising prior to the termination of this Lease for personal injuries, wrongful
death and/or property damage, and Tenant shall indemnify and hold Landlord
harmless from any such injuries and damages, including all attorney’s fees and
costs incurred by Landlord in defending any action brought against Landlord for
any recovery thereof, and in enforcing the terms and provisions of this
indemnification against Tenant.

9


--------------------------------------------------------------------------------


Notwithstanding any of the foregoing, the breach of this Lease by Tenant or an
abandonment of the Premises by Tenant, shall not constitute a termination of
this Lease, or of Tenant’s right of possession hereunder, unless and until
Landlord elects to do so, and until such time Landlord shall have the right to
enforce all of its rights and remedies under this Lease, and otherwise at law,
including the right to recover Guaranteed Minimum Monthly Rental, Additional
Rental, and all other payments to be made by Tenant hereunder, as they become
due; provided, however, that until such time as Landlord elects to terminate
this Lease, and Tenant’s right of possession hereunder, Tenant shall have the
right to sublet the Premises, or assign its interest in this Lease, or both,
subject only to the written consent of Landlord, which consent shall not be
unreasonably withheld.

As security for the performance by Tenant of all of its duties and obligations
hereunder, Tenant does hereby assign to Landlord the right, power and authority,
during the continuance of this Lease, to collect the rents, issues and profits
of the Premises, reserving unto Tenant the right, prior to any breach or default
by it hereunder, to collect and retain said rents, issues and profits as they
become due and payable. Upon any such breach or default, Landlord shall have the
right at any time thereafter, without notice except as provided for above,
either in person, by agent or by a receiver to be appointed by a court, to enter
and take possession of the Premises and collect such rents, issues and profits,
including those past due and unpaid, and apply the same, less costs and expenses
of operation and collection, including reasonable attorney’s fees, upon any
indebtedness secured hereby, and in such order as Landlord may determine. The
parties agree that acts of maintenance or preservation or efforts to re-lease
the Premises, or the appointment of a receiver to protect the interests of
Landlord shall not constitute a termination of this Lease or a termination of
Tenant’s right of possession, unless accompanied by a written notice from
Landlord to Tenant of Landlord’s election to so terminate.

Tenant acknowledges that Landlord has executed this Lease in reliance on the
financial information furnished by Tenant to Landlord as to Tenant’s financial
condition. In the event that it is determined at any time subsequent to the date
of this Lease that any of the financial information furnished by Tenant is
materially untrue or inaccurate, Tenant shall be deemed to be in default of this
Lease, which default shall not be subject to cure, and which shall entitle
Landlord to exercise all remedies reserved to Landlord under this Lease or
otherwise available to Landlord at law.

In the event of a monetary default of any payment due under this Lease, Landlord
may in Landlord’s notice to Tenant of such default require that Tenant’s payment
to cure the default be in cash, money order, cashier’s check, or certified
check. Landlord and Tenant agree that should Landlord so elect to require
payment by cash, cashier’s check, money order, or certified check, a tender of
payment which is not in the form requested by Landlord shall be deemed a failure
to cure the default.

24.       SIGNS.  Tenant shall not place or permit to be placed any sign upon
the exterior, or in the windows (or within two [2] feet thereof), of the
Premises without Landlord’s prior written consent. Landlord’s approved sign
criteria drawings are attached hereto as an Exhibit, or if not available as of
the execution of this Lease, shall be provided to Tenant by Landlord prior to
the commencement of the term hereof. Tenant shall, at its sole cost and expense,
prepare sign construction drawings in accordance with said criteria drawings,
which shall be submitted to Landlord for Landlord’s written approval. Tenant
shall install a sign in accordance with the approved sign construction drawings
within thirty (30) days after the commencement of the term of this Lease, and
shall thereafter maintain said sign in good condition and repair.

25.       SPECIAL SALES.  Tenant shall not, without Landlord’s prior written
consent, display or sell merchandise outside the Premises and permanent doorways
of the Premises. Tenant shall not conduct or permit to be conducted any sale by
auction in, upon or from the Premises, whether said auction be voluntary,
involuntary, pursuant to any assignment for the benefit of creditors, or
pursuant to any bankruptcy or other insolvency proceeding. Tenant shall not
conduct a going out of business sale without Landlord’s prior written consent.

10


--------------------------------------------------------------------------------


26.       ENTRY AND INSPECTION.  Tenant shall permit Landlord, the Prior
Interest Holders and their agents to enter the Premises at all reasonable times
for the purpose of inspecting the same or for the purpose of maintaining the
building in which the Premises are located, or for the purpose of making
repairs, alterations or additions to any other portion of said building,
including the erection and maintenance of such scaffolding, canopies, fences and
props as may be required, or for the purpose of posting notices of
non-responsibility for alterations, additions or repairs of Tenant, or for the
purpose of placing “For Sale” signs upon the property in which the Premises are
located. Landlord and the Prior Interest Holders shall be permitted to do any of
the above without any rebate of rent and without any liability to Tenant for any
loss of occupation or quiet enjoyment of the Premises thereby occasioned. Tenant
shall permit Landlord, at any time within ninety (90) days prior to the
expiration of this Lease, to place upon the Premises, “For Lease” signs.
Landlord or its agents may, during normal business hours, enter the Premises and
exhibit same to prospective tenants and purchasers.

27.       INSOLVENCY OF TENANT.  In the event all or substantially all of
Tenant’s assets are placed in the hands of a receiver or trustee, and in the
event such receivership or trusteeship shall continue for a period of ten (10)
days, or should Tenant make an assignment for the benefit of creditors, then
this Lease or any interest in and to the Premises which Tenant may have shall
not become an asset in any of such proceedings and, in any of such events and in
addition to any and all rights or remedies of Landlord hereunder or as provided
by law, Landlord shall have the option to declare the term hereof ended, to
re-enter the Premises and take possession thereof and remove all persons
therefrom, and Tenant shall have no further claim therein or hereunder.

28.       SURRENDER OF LEASE.  The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord, terminate all or any existing subleases or subtenancies
(even though Landlord may have consented to same), or may, at the option of
Landlord, operate as an assignment to it of any or all of such subleases or
subtenancies.

29.       SALE OF PREMISES BY LANDLORD AND LANDLORD’S LIMITED LIABILITY.  In the
event of a sale by Landlord of the Premises, Landlord shall be released of all
liability under this Lease arising out of any act, occurrence or omission
occurring after the consummation of such sale; and the purchaser, shall be
deemed without any further agreement between the parties or their successors in
interest to have assumed and agreed to carry out any and all of the covenants
and obligations of Landlord under this Lease.

The liability of Landlord under this Lease shall be limited to Landlord’s estate
in the Premises. Tenant agrees to look solely to Landlord’s interest in the
Premises for the satisfaction of any liability, duty or obligation of Landlord
with respect to this Lease, or the relationship of Landlord and Tenant
hereunder, and no other assets of Landlord shall be subject to any liability
therefor.

30.       CONDUCT OF BUSINESS.  Except as otherwise herein provided, Tenant
shall continuously and uninterruptedly keep the Premises open for business
during the usual business hours as is customary for businesses of like character
in the community in which the Premises are located. Provided, however, that this
provision shall not apply if the Premises should be closed and the business of
Tenant temporarily discontinued on account of strikes, lockouts, or similar
causes beyond the reasonable control of Tenant (financial inability excepted),
or closed for not more than three (3) days out of respect for the memory of any
deceased officer or employee of Tenant, or the relative of any such officer or
employee. In the event Tenant fails to continuously and uninterruptedly conduct
its business, Landlord shall have, in addition to any other remedy herein
provided, the right at its option to increase the Guaranteed Minimum Monthly
Rental by fifty (50%) percent for each and every day that the Tenant shall fail
to conduct its business. Tenant shall at all times conduct its business in a
dignified, non-offensive manner. The Premises shall be adequately stocked with
merchandise and shall be maintained in a neat, clean and orderly condition.

11


--------------------------------------------------------------------------------


31.       ATTORNEY’S FEES.  If Landlord is involuntary made a party defendant to
any litigation concerning this Lease or the Premises by reason of any act or
omission of Tenant, Tenant shall hold Landlord harmless from all costs,
liabilities, damages and expenses by reason thereof, including attorneys’ fees
and costs. If Landlord incurs any costs, including attorneys’ fees, in
connection with any bankruptcy proceeding of Tenant, Tenant shall reimburse
Landlord for the amount of said costs.

If either Landlord or Tenant shall commence any legal proceedings against the
other with respect to any of the terms and conditions of this Lease, the
non-prevailing party therein shall pay to the other all expenses of said
litigation, including attorneys’ fees and costs as may be fixed by the court
having jurisdiction over the matter. The parties hereto agree that the State of
California is the proper jurisdiction for litigation of any matters relating to
this Lease, with venue in Orange County, and service mailed to the address of
Tenant set forth herein shall be adequate service for such litigation.

32.       SECURITY DEPOSIT.  Tenant has deposited with Landlord the sum of None
($                                    ) Dollars, receipt of which is hereby
acknowledged by Landlord, said deposit being given to secure the faithful
performance by Tenant of each of the terms, covenants and conditions of this
Lease. If Tenant shall fail to pay the Guaranteed Minimum Monthly Rental or
Additional Rental herein reserved promptly when due, said deposit, at the option
of Landlord may be applied to any such rent due and unpaid, and if Tenant
violates any of the other terms, covenants and conditions of this Lease, said
deposit shall be applied to the extent of the amount of damages suffered by
Landlord as a result of Tenant’s default.

Nothing herein shall in any way diminish or be construed as waiving any of
Landlord’s other remedies as provided herein, or by law or in equity. Should the
entire security deposit, or any portion thereof, be appropriated and applied by
Landlord for the payment of sums due and payable to Landlord by Tenant under
this Lease, then Tenant shall, on the written demand of Landlord, forthwith
remit to Landlord a sufficient amount to restore said security deposit to its
original amount, and Tenant’s failure to do so within ten (10) days after
receipt of such demand, shall constitute a monetary default. Should Tenant
comply with all of the terms, covenants and conditions of this Lease and
promptly pay the Guaranteed Minimum Monthly Rental and Additional Rental herein
provided for as it falls due, and all other sums payable by Tenant to Landlord
hereunder, said security deposit shall be returned in full to Tenant at the end
of the term of this Lease, or upon the earlier termination of this Lease. In the
event the Premises are sold as a result of the exercise of any power of sale
under any mortgage or deed of trust, this Lease shall be automatically amended
to delete any reference to this Article 32, and Tenant shall be entitled to
immediate reimbursement of its security deposit from the party holding said
deposit immediately before any such sale.

33.       HOLDING OVER.  Any holding over after the expiration of the term of
this Lease, with the consent of Landlord, shall be construed to be a tenancy
from month to month, cancellable upon thirty (30) days written notice, upon each
of the terms and conditions as existed immediately prior to the expiration of
the term, except the Guaranteed Minimum Monthly Rental shall be increased by
twenty-five (25%) percent.

34.       NOTICES AND CONSENTS.  Any notices and consents to be given in
connection with this Lease shall be in writing and personally delivered, or
forwarded by certified mail return receipt requested, addressed as follows:

If to Landlord:

 

P.O. Box 7974

 

 

 

Newport Beach, CA 92658

 

 

 

(949) 251-2045

 

 

 

 

 

If to Tenant:

 

The Premises

 

 

 

 

 

 

 

 

 

 

 

 

Either party may change such address by written notice by certified mail to the
other.

12


--------------------------------------------------------------------------------


35.       SUCCESSORS IN INTEREST.  The covenants herein contained shall, subject
to the provisions as to assignment, apply to and bind the heirs, successors,
executors, administrators and assigns of each party hereto; and if there is more
than one person or entity who is the tenant hereunder, all of such parties shall
be jointly and severally liable hereunder.

36.       TENANT’S PERFORMANCE.  Without affecting any other right or remedy of
Landlord hereunder, in the event Tenant shall fail within any time limits which
may be provided herein to complete any work or perform any other requirements to
be performed by Tenant prior to the commencement of the term hereof, or in the
event Tenant shall cause a delay in the completion of any work to be performed
by Landlord, Landlord may send Tenant written notice of said default and if said
default is not corrected within ten (10) days thereafter, Landlord may, by
written notice prior to Tenant’s curing of said default, terminate this Lease.
Landlord shall be entitled to retain as liquidated damages all deposits made
hereunder and such improvements as Tenant may have annexed to the Premises which
cannot be removed without damage thereto.

37.       SUBORDINATION, ATTORNMENT AND ESTOPPEL.  This Lease, at Landlord’s
option, shall be subordinate to the lien of any deed of trust or mortgage
subsequently placed upon the real property of which the Premises are a part, and
to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof: provided,
however, that as to the lien of any such deed of trust or mortgage, Tenant’s
right to quiet possession of the Premises shall not be disturbed as a result of
such subordination. If any mortgagee, trustee or ground lessor shall elect to
have this Lease prior to the lien of its mortgage, deed of trust or ground
lease, and shall give written notice thereof to Tenant, this Lease shall be
deemed prior to such mortgage, deed of trust or ground lease, whether this Lease
is dated prior to subsequent to the date of said mortgage, deed of trust or
ground lease or the date of recording thereof. Upon the request of Landlord or
any mortgagee or beneficiary holding a secured interest in the Shopping Center,
Tenant shall execute and return to Landlord, within ten (10) days after demand
therefor, a subordination agreement in recordable form subordinating this Lease
to existing or future secured interests.

In the event any proceedings are brought for foreclosure, or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall attorn to the Purchaser upon any
such foreclosure or sale and recognize such purchaser as Landlord under this
Lease.

If upon any sale, assignment, or hypothecation of the Shopping Center, the
Premises or the land thereunder by Landlord, or at any other time, an estoppel
certificate and/or financial statement shall be requested of Tenant, Tenant
shall, within ten (10) days thereafter, deliver such financial statement, and
such estoppel certificate (in recordable form) addressed to any such proposed
mortgagee or purchaser or to Landlord, certifying the requested information,
including among other things the dates of commencement and termination of this
Lease, the amount of the security deposit, if any, and that this Lease is in
full force and effect (if such be the case) and that there are no differences,
offsets or defaults of Landlord, or noting such differences, offsets or defaults
as actually exist. Tenant shall be liable for any loss or liability resulting
from any incorrect information certified, and such mortgagee and purchaser shall
have the right to rely on such estoppel certificate and financial statement.
Tenant shall in the same manner acknowledge and execute any assignment of rights
to receive rents as required by any mortgagee of Landlord.

Should Tenant fail to provide such estoppel certificate, financial statement,
subordination agreement, or assignment of rights within ten (10) days of
Landlord’s written request therefor, then it is agreed between the parties
hereto that Landlord may suffer substantial damage as a result of Tenant’s
failure and therefore Tenant shall pay to Landlord daily Additional Rental, in
addition to all other rental due under this Lease, in an amount equal to
one-thirtieth (l/30th) of the Guaranteed Minimum Monthly Rental for each day
commencing on the eleventh (11th) day after the request for such estoppel
certificate, financial statement or assignment of rights until the same is
provided to Landlord, its mortgagee or purchaser.

13


--------------------------------------------------------------------------------


38.       REVISION OF SITE PLAN.  Tenant acknowledges that the Site Plan may be
preliminary and that prior to the commencement of the term hereof, Landlord may
revise the Site Plan and change the location of the Premises; provided, however,
relocation of the Premises shall be subject to Tenant’s approval, which approval
shall not be unreasonably withheld. In the event Tenant does not approve said
relocation, Tenant may cancel this Lease within ten (10) days after written
notice is given by Landlord of the relocation, in which event any security
deposit or prepaid rent paid by Tenant shall be refunded to Tenant, and neither
party shall thereafter have any further obligation to each other pursuant to
this Lease. It is further understood that after the commencement of the term
hereof, Landlord may modify the site plan without Tenant’s consent, so long as
such modification does not unreasonably affect the use of Tenant’s demised
premises.

39.       CONDEMNATION.  In the event of a condemnation, or a transfer in lieu
thereof, in which twenty (20%) percent or more of the Premises is taken, or in
the event as a result of such taking or transfer in lieu thereof, adequate
parking is no longer provided, either Landlord or Tenant may, upon written
notice given within thirty (30) days after such taking or transfer in lieu
thereof, terminate this Lease. Landlord shall receive the entire award in such
condemnation proceeding. In the event less than twenty (20%) percent of the
Premises is taken, Landlord shall restore the remaining Premises for use by
Tenant to the extent Landlord receives condemnation proceeds, and this Lease
shall remain in full force. Tenant shall not be entitled to share in any portion
of the award, and Tenant hereby expressly waives any right or claim to any part
thereof, Tenant shall, however, have the right to claim and recover only from
the condemning authority (but not from Landlord), any amounts necessary to
reimburse Tenant for the cost of removing stock, movable equipment and trade
fixtures. In the event of a lesser taking or transfer in lieu thereof, the terms
and conditions of this Lease shall be unchanged.

40.       RULES AND REGULATIONS.  Except in connection with the operation of a
pet store or veterinary office, no animals, birds, or pets shall be kept in or
about the premises. No video, electronic game machines, or vending machines
shall be installed, maintained, or operated within the Premises without the
written consent of the Landlord. Landlord may from time to time adopt reasonable
non-discriminating rules and regulations with respect to the Shopping Center and
operation of the parking and common areas.

41.       INTEREST ON PAST DUE OBLIGATIONS.  Any amount due from Tenant to
Landlord hereunder which is not paid when due (including, without limitation,
amounts due as reimbursement to Landlord for costs incurred by Landlord in
performing obligations of Tenant hereunder upon Tenant’s failure to so perform)
shall bear interest at the highest rate then allowed under the usury laws of the
State of California, from the date due until paid, unless otherwise specifically
provided herein.

42.       FORCE MAJEURE.  If either party hereto shall be delayed or prevented
from the performance of any act required hereunder by reason of acts of God,
strikes, lockouts, labor troubles, inability to procure materials, restrictive
governmental laws or regulations or other cause without fault and beyond the
control of the party obligated (financial inability excepted), performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay; provided, however, nothing herein shall excuse Tenant from
the prompt payment of any rental or other amount which Tenant is required to pay
Landlord hereunder, except as may be expressly provided elsewhere in this Lease.

43.       PARTIAL INVALIDITY.  If any term, covenant, condition or provision of
this Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Lease shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby.

44.       MARGINAL CAPTIONS.  The various headings and numbers herein and the
grouping of the provisions of this Lease into separate articles and paragraphs
are for the purpose of convenience only and shall not be considered a part
hereof.

45.       TIME.  Time is of the essence of this Lease.

14


--------------------------------------------------------------------------------


46.       OFFER TO LEASE, NO OPTION.  THE SUBMISSION OF THIS LEASE TO TENANT IS
FOR EXAMINATION PURPOSES ONLY AND DOES NOT CONSTITUTE A RESERVATION OF, OR
OPTION FOR TENANT TO LEASE, OR OTHERWISE CREATE ANY INTEREST OF TENANT IN THE
PREMISES OR THE SHOPPING CENTER. EXECUTION OF THIS LEASE BY TENANT AND ITS
RETURN TO LANDLORD SHALL CONSTITUTE AN OFFER TO LEASE WHICH LANDLORD SHALL HAVE
NO OBLIGATION TO ACCEPT. LANDLORD’S ACCEPTANCE SHALL ONLY BE EVIDENCED BY
LANDLORD’S EXECUTION OF THIS LEASE AND DELIVERY TO TENANT.

47.       NO ORAL AGREEMENTS.  THIS LEASE COVERS IN FULL EACH AND EVERY
AGREEMENT OF EVERY KIND OR NATURE WHATSOEVER BETWEEN THE PARTIES HERETO
CONCERNING THIS LEASE, AND ALL PRELIMINARY NEGOTIATIONS AND AGREEMENTS OF
WHATSOEVER KIND OR NATURE (INCLUDING DISCUSSIONS WITH BROKERS, AGENTS, ATTORNEYS
AND/OR EMPLOYEE OF LANDLORD) ARE MERGED HEREIN, AND THERE ARE NO ORAL AGREEMENTS
OR IMPLIED COVENANTS. TENANT EXPRESSLY ACKNOWLEDGES THAT LANDLORD HAS NOT
REPRESENTED THAT TENANT WILL HAVE THE EXCLUSIVE RIGHT TO OPERATE ANY PARTICULAR
TYPE OF BUSINESS WITHIN THE SHOPPING CENTER OR THAT ANY SPECIFIC TENANT OR
NUMBER OF TENANTS WILL OCCUPY SPACE WITHIN THE SHOPPING CENTER AT ANYTIME DURING
THE TERM OF THIS LEASE.

IN WITNESS WHEREOF, the parties have duly executed this Lease on the date first
above written.

LANDLORD:

 

La Jolla Investors,

 

 

A California General, Partnership

 

 

 

 

By:

/s/ Steven Grant

 

 

 

 

Steven Grant, Trustee

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

/s/ Larry Tucker

 

 

 

 

Larry Tucker as Trustee of Larry Tucker

 

 

 

 

Separate Property Trust dated September 17, 1987

 

 

 

 

 

 

 

 

 

TENANT:

 

1st Pacific Bank of California,

 

 

 

 

a California Corporation

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Hildt

 

 

 

 

Robert B. Hildt,

 

 

 

 

President

 

 

 

 

If Tenant is a corporation, the authorised officers must sign on behalf of the
corporation and Indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless bylaws or a resolution of the board of directors shall
otherwise provide, in which event the bylaws or a certified copy of the
resolution, as the case may be, must be concurrently delivered to Landlord.

15


--------------------------------------------------------------------------------


[g85911kc03i001.jpg]

EXHIBIT A


--------------------------------------------------------------------------------